DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered. 

Claim Status
Claims 1-52 and 54-83 are canceled.
Claims 53 and 84-98 are under examination.

Priority
The claims under examination currently receive the U.S. effective filing date of 12/21/2018 as they are currently enabled and described, including in the foreign priority document.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022 and 06/02/2022 are being considered by the examiner.  Any strikethrough is owed to lack of date.  See 37 CFR 1.98.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification over sequence disclosures is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 53, 84-86, 88-92, and 94-98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn since the bispecific antibody of instant claims is not polyclonal in view of Applicant’s amendments. 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 84-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53, and all other claims above which ultimately depend on claim 53, recite the phrase monoclonal bispecific antibody.  This renders all claims above indefinite since the descriptive terms of the antibody are contradictory.
This phrase monoclonal bispecific antibody renders the claims indefinite as it contains contradictions.  It appears that the bispecific antibody of the instant claims was generated from two antibody clones, one that binds CD3 and one that binds Tyrp-1.  Therefore, to use the term monoclonal, meaning one clone, before such an antibody that is bispecific is confusing and contradictory.  When one goes to the specification, they see that its states a monoclonal antibody binds a single epitope (Pg. 10).  Here, two epitopes at least are bound.  Again, the phrase seems to contradict itself.  
It is also noted that the definition of monoclonal antibody (Pg. 10) contains the adjective substantially to describe a homogenous antibody population.  Substantially is a relative term. It is not defined in the specification and so it is subjective and the degree of similarity the antibodies of the population must have to one another is not defined here.  Therefore, use of the term monoclonal in any claims above renders said claims indefinite. 
Thus, the phrase monoclonal bispecific antibody is indefinite in all claims rejected above for all reasons discussed supra since any one of said reasons calls into question the metes and bounds of the antibody recited such that one of ordinary skill in this art would not understand its meaning and thus its scope.  
It is suggested that Applicant consider a wherein clause stating that the first and second antigen-binding domains are linked together.  Alternatively, Applicant may  consider adding the term molecule after “bispecific antibody”.  Both suggestions are paired with the suggestion to remove monoclonal from claim 53.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642